Citation Nr: 1410966	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1983 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an August 2011 hearing held before a Veterans Law Judge at the RO; a transcript of that hearing is associated with the claims file.  In June 2012 correspondence, however, the Board informed the Veteran that the Judge who had presided at his hearing was no longer employed by the Board; the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision in the case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was therefore offered an opportunity for a new hearing, which he availed himself of.  The case was remanded by the Board in August 2012, and a new nearing was conducted via videoconference from the RO in January 2013, before the undersigned.  A transcript of the January 2013 hearing is associated with the electronic records maintained as part of the Virtual VA system.  

In an April 2013 decision, the Board granted service connection for sleep apnea; no further question or controversy remains with regard to that issue.  38 U.S.C.A. § 7105.  The Board also remanded the claims of service connection for hypertension and diabetes for additional development.  These matters have been returned to the Board for further development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded claims of service connection for hypertension and diabetes for notice regarding secondary service connection, complete private (TriCare) records, and provision of VA examinations, to include securing of nexus opinions.  

April 2013 correspondence satisfied the first remand directive, and the submission of Fort Campbell hospital records through May 2013 satisfied the second.

However, the May 2013 VA examination obtained as a result of the Board remand is not adequate for adjudication.  The Board directed that the examiner opine as to whether it was at least as likely as not that either diabetes or hypertension were caused or aggravated by service or service-connected sleep apnea.  The examiner was directed to specifically address elevated blood glucose levels and blood pressures in service.  A full and complete rationale was required in connection with all opinions expressed.

The examiner failed to comment on the in-service readings and what they indicated, saying only that no "official" diagnosis of either condition was made until after service separation.  He also omitted a rationale in opining that sleep apnea "has no effect on the development of" diabetes or hypertension; in effect he merely restated his conclusion.  Finally, the examiner failed to clearly indicate whether sleep apnea aggravated the conditions.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the examiner failed to comply with the April 2013 remand directives, further remand is required to secure such compliance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA hypertension and diabetes examinations.  The claims folder must be reviewed in conjunction with the examinations.

The examiner(s) must address the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension or diabetes began in or are related to active duty service?  Were the elevated blood pressures and glucose levels noted in the STRs the first appearances of the chronic condition(s)?

b)  Is it at least as likely as not that currently diagnosed hypertension or diabetes were caused by the service-connected obstructive sleep apnea?

c)  Is it at least as likely as not that currently diagnosed hypertension or diabetes were aggravated (worsened) beyond the natural progress by the service-connected obstructive sleep apnea?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension and/or diabetes found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep apnea.

A full and complete rationale for any opinion expressed is required.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


